El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Éste es uno de tantos casos ilustrativos de la necesidad de restringir la jurisdicción apelativa de este Tribunal. Se trata de una denuncia por infracción a una ordenanza municipal, en cuyo caso el acusado tuvo su día en corte, en la de Paz de Caguas, primero, y en grado de apelación en la de Distrito de Humacao, que lo sentenció a pagar una multa de $10 y las costas.
Se imputó al acusado, dueño de un establecimiento de panadería, haber permitido que el frente y los alrededores de su establecimiento, ubicado en una de las calles de la ciudad, estuviesen sucios con papeles y otros desperdicios. La evidencia, sin lugar a dudas, demuestra que son ciertas las alegaciones de la denuncia y así lo admite expresamente *285el propio acusado en su declaración, pero trata de exculparse asegurando que un vecino vierte aguas sucias en los alrede-dores de su establecimiento, establecimiento que se baila bajo el control de William Pillot, empleado de confianza del acu-sado, quien lo administra y atiende.
Si el acusado, según admitió, es el dueño del estableci-miento a que se refiere la denuncia, el hecho de que haya con-fiado su administración a otra persona no constituye una de-fensa al no cumplirse en el establecimiento con las disposi-ciones de la ordenanza, pues los actos del empleado dentro del círculo de sus atribuciones son los actos del principal. Qui facü per alium facit per se.
 En el acto del. juicio en la corte de distrito el fiscal presentó en evidencia y admitió el Tribunal con la oposición del acusado, una copia certificada de la ordenanza que se alega infringida, de la cual no aparece que dicha ordenanza hubiera sido aprobada por el Alcalde ni consta tampoco la cláusula inicial de la misma.
Se ha resuelto repetidamente por este tribunal que las cortes de paz y municipales con jurisdicción sobre infraccio-nes a las ordenanzas del municipio donde se origina el caso, y la del correspondiente distrito y este tribunal en apelación, toman conocimiento judicial de dichas ordenanzas, incum-biendo al acusado el peso de la prueba cuando impugna su validez. A este efecto se dijo por este Tribunal, por Voz de su Juez Asociado Sr. Aldrey:
"En la denuncia que inició este procedimiento se alega que el apelante tiene en su establecimiento mercantil cierto número de cajas de gasolina y de gas en contravención a una ordenanza municipal aprobada en 16 de abril de 1913 por el Consejo Municipal de Río Piedras, palabras que son suficientes para informarle del hecho por el cual se le denunciaba, sin que fuera necesario que se insertara la ordenanza en todo o en parte ni aun su título ni fecha de aproba-ción, porque estando instituido el procedimiento en una corte municipal para hacer cumplir una ordenanza municipal, que es ley peculiar de aquel forum, está la corte obligada a conocer la ordenanza, *286de igual manera que ocurre con las cortes de distrito y las leyes de la Asamblea Legislativa. Ex parte Davis, 115 Cal. 445.” Pueblo v. Suárez, 23 D.P.R. 243, 246.
Véanse al mismo efecto Pueblo v. Nochera, 23 D.P.R. 605, 608, y Pueblo v. Garzot, 24 D.P.R. 231, 232.
Alega también el acusado que la ordenanza infringida ha sido derogada por otra posterior. Esta última aparece de ios autos y ni deroga expresamente la ordenanza en contro-versia, ni contiene disposición alguna incompatible con las de aquélla, pudiendo ambas subsistir sin conflicto alguno.

Por lo expuesto, procede desestimar el recurso y confir-mar la s-entencia apelada.